971 A.2d 490 (2009)
In re ERIE GOLF COURSE
Petition of Lake Erie Region Conservancy, Inc., and Committee to Keep Erie Golf Course Open.
No. 60 WAL 2009.
Supreme Court of Pennsylvania.
May 13, 2009.

ORDER
PER CURIAM.
AND NOW, this 13th day of May, 2009, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
(1) Did the Commonwealth Court err when it determined that the Donated or Dedicated Property Act, 53 P.S. §§ 3381-86, is applicable to the Erie Golf Course property?
(2) If the Donated or Dedicated Property Act, 53 P.S. §§ 3381-86, is applicable in this case, did the Commonwealth Court err when it reversed and remanded to the trial court for further proceedings thereunder?